Name: COMMISSION REGULATION (EC) No 3674/93 of 21 December 1993 laying down detailed rules for the application in the pigmeat sector of Council Regulation (EEC) No 3834/90 reducing for the period 1 January to 30 June 1994 the levies on certain agricultural products originating in developing countries
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  economic conditions;  animal product
 Date Published: nan

 No L 338/50 Official Journal of the European Communities 31 . 12. 93 COMMISSION REGULATION (EC) No 3674/93 of 21 December 1993 laying down detailed rules for the application in the pigmeat sector of Council Regulation (EEC) No 3834/90 reducing for the period 1 January to 30 June 1994 the levies on certain agricultural products originating in developing countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, however, licences must not be valid beyond 30 Tune 1994 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3834/90 of 20 December 1990 extending to 1991 the levies on certain agricultural products originating in developing countries ('), as last amended by Regulation (EEC) No 1028/93 (2), for in particular Article 3 thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (3), as last amended by Regulation (EEC) No 1249/89 (4), and in particular Article 22 thereof, Article 1 All imports into the Community in the framework of Regulation (EEC) No 3834/90 of products covered by order Nos 59.0010 , 59.0040, 59.0060, 59.0070 and 59.0080 provided in the Annex to the said Regulation shall be subject to the presentation of an import licence. Whereas Regulation No 3834/90 introduces arrangements for reducing import levies on certain products in the pigmeat, eggs, poultry and cereals sectors ; whereas Council Regulation (EC) No 3667/93 (*) has extended for the period 1 January to 30 June 1994 the application of Regulation (EEC) No 3834/90 ; whereas detailed rules for the application of that Regulation should be adopted as regards products in the pigmeat sector with a view to administering the fixed amounts concerned ; whereas those detailed rules are either supplementary to or dero ­ gate from Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import for export licences for advance fixing certificates for agricultural products (6), as last amended by Regulation (EC) No 3519/93Q ; Article 2 The fixed amounts corresponding to order numbers 59.0010 , 59.0040, 59.0060, 59.0070 and 59.0080 shall be staggered over the year as follows :  50 % in the period 1 January to 31 March 1994,  50 % in the period 1 April to 30 June 1994. Article 3 In order to qualify under the import arrangements provided import for in Regulation (EEC) No 3834/90 the following rules shall apply : (a) applicants for import licences must be natural or legal persons who, at the time applications are submitted, must prove to the satisfaction of the competent autho ­ rities in the Member States that they have been active in trade with third countries in products in the pigmeat sector for at least the preceding 12 months . However, retail establishments or restaurants selling their products to final consumers are excluded from the benefits of this regime ; (b) the licence application may only comprise one order No 59.0010, 59.0040, 59.0060, 59.0070 or 59.0080 provided for in the Annex to Regulation (EEC) No 3834/90 . The application may comprise different products covered by different CN codes and origi ­ nating in one developing country. In such cases, all the CN codes are indicated in Section 16 and their designation in Section 15. Whereas, in order to ensure proper administration of the fixed amounts, a security should be required for applica ­ tions for import licences and certain conditions be laid down as regards applications for licences in particular restricting the number of operators who can request licences taking into account the limited amounts of products available within the context of this system ; whereas the fixed amounts should be staggered over the year and the procedure for lodging licences as well as their duration of validity should be specified ; whereas, (') OJ No L 370, 31 . 12. 1990, p. 121 . (2) OJ No L 108 , 1 . 5. 1993, p. 1 . O OJ No L 282, 1 . 11 . 1975, p. 1 . (4) OJ No L 129, 11 . 5. 1989, p. 12. (*) See page 1 of this Official Journal . 0 OJ No L 331 , 2. 12. 1988 , p. 1 . O OJ No L 320, 22. 12. 1993, p. 16 . 31 . 12. 93 Official Journal of the European Communities No L 338/51 However, every applicant may lodge not more than two applications for import licences for products covered by a single order number, if these products originate in two developing countries. The two appli ­ cations, one each for a single country of origin, should be submitted to the competent authority of a Member State . They shall be considered, as regards the maximum envisaged in the third subparagraph as well as the application of the rule contained in Article 4 (2), as a single application. A licence application must relate at least to one tonne and at most to 25 % of the quantity available for the order number concerned, with the exception of order Nos 59.0060 and 59.0080 for which the maximum shall be 50 %, for the period as specified in Article 2 in respect of which a licence application is lodged ; (c) Section 8 of licence applications and licences shall show the country of origin ; licences shall carry with them an obligation to import from the country indi ­ cated ; (d) Section 20 of licence applications and licences shall show one of the following : Producto SPG, Reglamento (CE) n ° 3674/93, GPO-produkt, forordning (EF) nr. 3674/93, APS-Erzeugnis, Verordnung (EG) Nr. 3674/93, npot6v SPG, KavoviCTjiÃ ©? (EK) apiS. 3674/93, SGP-Product, Regulation (EC) No 3674/93, Produit SPG, reglement (CE) n ° 3674/93 , Prodotto SPG, regolamento (CE) n . 3674/93, APS-produkt, Verordening (EG) nr. 3674/93, Produto SPG, regolamento (CE) n? 3674/93 ; tion submission period of applications lodged for each of the products covered by the order numbers in question . Such notification shall comprise a list of applicants and quantities applied for under each order number as well as of the countries of origin . All notifications, including notifications of nil applications, shall be made by telex or telecopy on the working day stipulated, drawn up on the model found at Annex I in the case where no request is made, and drawn up on the models found at Annexes I and II in the case where requests have been made . 4. The Commission shall decide as soon as possible to what extent quantities may be awarded in respect of applications as referred to in Article 3 . If quantities in respect of which licences have been applied for exceed the quantities available, the Commis ­ sion shall fix a single percentage reduction in quantities applied for. If the overall quantity for which applications have been submitted is less than the quantity available, the Commis ­ sion shall calculate the quantity remaining which shall be added to the quantity available in respect of the following period. 5. Licences are issued as soon as possible after the deci ­ sion is taken by the Commission. 6. Licences issued shall be valid throughout the Community. Article 5 Pursuant to Article 21 (2) of Regulation (EEC) No 3719/88 , import licences shall be valid for 90 days from the date of actual issue. However, licences may not be valid after 30 June of the year of issue. Import licences issued pursuant to this Regulation shall not be transferable. Article 6 A security of ECU 30 per 100 kilograms shall be lodged for import licence applications for all products referred to in Article 1 . Article 7 Without prejudice to the provisions of this Regulation, Regulation (EEC) No 3719/88 shall apply. However, notwithstanding Article 8 (4) of that Regulation, the quantity imported in the framework of Regulation (EEC) No 3834/90 may not exceed that indicated in Sections 17 and 18 of import licences. The figure 0 shall be entered to that effect in Section 19 of licences. Article 8 This Regulation shall enter into force on 1 January 1994. (e) Section 24 of licences shall show one of the following : ExacciÃ ³n reguladora reducida en un 50 %, Nedsaettelse af importafgiften med 50 %, ErmÃ ¡fÃ ­igung der AbschÃ ³pfung um 50 %, Ã Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã · Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬ Ã ºÃ ±Ã Ã ¬ 50 %, Levy reduced by 50 % , PrÃ ©lÃ ¨vement rÃ ©duit de 50 %, Prelievo ridotto del 50 %, Met 50 % verlaagde heffing, Direito nivelador reduzido de 50 % . Article 4 1 . Licence applications may only be lodged during the first 10 days of each period as specified in Article 2. 2. Licence applications shall only be admissible where the applicant declares in writing that he has not submitted and undertakes not to submit any other appli ­ cations, in respect of the current period, concerning products corresponding to the same order number in the Member State in which his application is lodged or in other Member States ; where the same interesed party submits applications relating to products with the same serial number, all applications from that person shall be inadmissible. 3 . The Member States shall notify the Commission on the third working day following the end of the applica ­ No L 338/52 Official Journal of the European Communities 31 . 12. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1993. For the Commission Rene STEICHEN Member of the Commission ANNEX I (Page / ) COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/3  PIGMEAT SECTOR REQUESTS FOR IMPORT LICENCES AT REDUCED LEVIES . . . PERIOD 1994 Date : Commission Regulation (EC) No 3674/93Member State : Sender : Contact : Telephone No : Telefax No : Number of pages : Order No of requests : Total quantity requested (in tonnes) : 31 . 12. 93 Official Journal of the European Communities No L 338/53 ANNEX II (Page / ) COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/3  PIGMliAT SECTOR REQUESTS FOR IMPORT LICENCES AT REDUCED LEVIES ... PERIOD 1994 Order No : Member State : CN code No Declarer (Name and address) Quantityin tonnes Country of origin Total tonnes order No